Vocd od Curp
ANG) Cock, Mal

IN THE AiSi&ie7/SUPERIOR COURT FOR THE STATE OF ALASKA E]
AT __ ANCHORAGE

 

ROBERT LAWRENCE VENABLE,
)
a. )
Plaintiffs), )
Vs. )
)
HOWMEDICA OSTEONICS CORP d/b/a
STRYKER ORTHOPAEDICS, } CASE No. san-19-Cp | DX I
Defendant(s). )
) SUMMONS
) AND

 

NOTICE TO BOTH PARTIES
OF JUDICIAL ASSIGNMENT

To Defendant: Howmedi¢a Osteonics Corp d/b/a Stryker Orthopaedics

You are hereby summoned and required to file with the court a written answer to the complaint
which accompanies this summons. Your answer must be filed with the court at
(address): 825 W. 4th Avenue, Anchorage, AK 99501

within 20 days* after the day you receive this summons.

In addition, a copy of your answer must be sent to:

Plaintiff's attorney or plaintiff (if unrepresented); Peter A. Sandberg
Address: 813 W. Third Ave. ,Anchorage, AK S9501

 

 

If you fail to file your answer within the required time, a default judgment may be entered
against you for the relief demanded in the complaint.

lf you are not represented by an attorney, you must inform the court and all other parties in this
case, in writing, of your current mailing address and any future changes to your mailing address
and telephone number. You may use court form Notice of Change of Address / Telephone
Number (TF-955), available at the clerk's office or on the court system's website at
www.state.ak.us/courts/forms.htm , to inform the court,

-OR-
If you have an attorney, the attorney must comply with Alaska R. Civ. P. S(i).

NOTICE OF JUDICIAL ASSIGNMENT
To: Plaintiff and Defendant

BE Sy ' SF :
Ae es oy hereby given notice that this case has been assigned to Judge ( 2A l LD ( .
mC :
L

aS CLERK OF COURT

Ff Date / Deputy Clerk{

Spe oe ati
, OF Te S state or a state officer or agency named as a defendant has 40 days to file its answer. If
Te YOU have been served with this summons outside the United States, you also have 40 days to
file your answer.

CIV-100 (2/06)(st.3) Civil Rules 4, 5, 12, 42(c), 55
SUMMONS

    

TRig

 

Exhibit A Page Page 1 of 19
INGALDSON
FITZGERALD,
P.C,
Lawyers
83 W, 3™ Avenue
Anchorage,
Alaska
99501-2001
(907) 238-8750
FAX: (907) 258-
8751

 

Peter A. Sandberg

INGALDSON FITZGERALD, P.C.
813 W. 3rd Ave,

Anchorage, Alaska 99501

Phone: (907) 258-8750

Fax: (907) 258-8751

peters @impc-law.com

Attorneys for Plaintiff
IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

ROBERT LAWRENCE VENABLE )
)
)
Plaintiff, ) COPY .
) Original Received
Ms APR 0.5 2019
HOWMEDICA ) ia §
OSTEONICS CORP d/b/a STRYKER ) Clerk of the Trial Courts
ORTHOPAEDICS )
) Case No. 3AN-19- Civ.
Defendant. )
)

 

DEMAND FOR JURY TRIAL

 

Plaintiff demands a trial by jury on all issues so triable in his civil action.
Dated this 4"" day of April, 2019.

INGALDSON FITZGERALD, P.C.

oe Ube
bo © Ape]
Péter A. Sandberg
ABA No. 0611084
F:\W15283.001\Pleadings\Demand for Jury Trial.docx

Venable v. Howmedica, et al
Case No. 3AN-19- CIV

Demand for Jury Trial Exhibit A Page Pagesé fot

 

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W. 3" Avenue
Anchorage,

i Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

 

Peter A. Sandberg

INGALDSON FITZGERALD, P.C,
813 W. 3rd Ave.

Anchorage, Alaska 99501

Phone: (907) 258-8750

Fax: (907) 258-8751

peters @impc-law.com

Attorneys for Plaintiff
IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
THIRD JUDICIAL DISTRICT AT ANCHORAGE
ROBERT LAWRENCE VENABLE
Plaintiffs,
v.

HOWMEDICA OSTEONICS CORP

)

) APR D5 208

} Clerk of the Trial Gen:
)

 

d/b/a STRYKER
ORTHOPAEDICS
Case No, 3AN-19-O/Z®& Civ.
Defendant,
)
COMPLAINT

Comes now plaintiff, Robert Venable, by and through his counsel of record,

Ingaldson Fitzgerald, P.C., and asserts as follows:

PARTIES
1. Plaintiff, Robert Venable, is, and at all relevant times to this claim was
a resident of Seward, Alaska.
3. Defendant Howmedica Corporation (hereinafter "Howmedica") is a

Michigan corporation with its principle place of business located at 2825 Airview

Venable v. Howmedica, et al
Case No. 3AN-19-___—s CIV
Complaint

Exhibit A Frage P93 Of 19

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W. 3” Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
875

 

Boulevard, Kalamazoo Michigan 49002, and conducts business throughout the United
States, including the State of Alaska by developing, testing, assembling, manufacturing,
packaging, labeling, preparing, distributing, marketing, supplying, selling, and/or
otherwise placing into the stream of commerce the Defective Device in a manner
reasonably calculated to reach and impact the general public in the State of Alaska,
including Plaintiffs.

4. Defendant Stryker Osteonics Corp d/b/a/ Howmedica Orthopaedics
(hereinafter "Howmedica") is a New Jersey Corporation with its principle place of
business located at 325 Corporate Drive, Mahwah, New Jersey 07430, and conducts
business throughout the United States, including the State of Alaska by developing,
testing, assembling, manufacturing, packaging, labeling, preparing, distributing,
marketing, supplying, selling, and/or otherwise placing into the stream of commerce the
Defective Device in a manner reasonably calculated to reach and impact the general
public in the State of Alaska, including Plaintiffs.

5. Defendant Stryker and Defendant Howmedica are hereinafter collectively
referred to as the “Howmedica Defendants”.

JURISDICTION AND VENUE

6. Venue is proper in this Court in that at present and at all material times
relevant to this action Howmedica had and has substantial, continuous, and systematic
contacts in the State of Alaska and/or committed a tort in whole or in part in the State of
Alaska. Pursuant to AS 22.10.030 and Alaska Rules of Civil Procedure 3 venue is proper.
Venable v. Howmedica, et al

Case No, 3AN-19- CIv

Complaint Exhibit A Pag Rage 4 of 19

 

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W. 3” Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

7. This court has subject matter jurisdiction because the Defendant does
business in the State of Alaska, and the harm caused by the Defendant to Plaintiff occurred
in the State of Alaska.

FACTUAL ALLEGATIONS

8. This product liability action relates to the design, development,
manufacture, testing, marketing, promotion, distribution and sale of Howmedica’s
defective hip components, which includes a “Chrome Cobalt femoral head and a Chrome
Cobalt femoral stem”. At all times relevant to this Complaint, Howmedica regularly
engaged in business in the State of Alaska.

9. At all times relevant to this Complaint, Howmedica placed the "Chrome
Cobalt femoral head and stem” as part of their “Hip Joint Replacement System
components" (hereinafter "Defective Products") into the stream of interstate commerce.

10. Atal relevant times, Howmedica expected or should have expected that its
acts and omissions would have consequences within the State of Alaska.

11. _ Plaintiff’s damages in this matter accrued in the State of Alaska.

12. Total hip arthroplasty, commonly referred to as hip replacement surgery, is
the term used to describe the surgery wherein a patient’s natural hip anatomy is replaced
with synthetic components. A patient may need a total hip arthroplasty for a variety of
medical reasons including degenerative bone disease and avascular necrosis.

13. The hip joint connects the thigh (femur) bone of a patient's leg to the
patient's pelvis. The hip joint is often characterized as a ball and socket joint. The
Venable v. Howmedica, et al

Case No. 3AN-19- CIv

Complaint Exhibit A agesR@ge 5 of 19

 

 
INGALDSON
FITZGERALD,
P.C.
Lawyers
813 W. 3" Avenuc
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

 

acetabulum is the cup shaped socket portion of the hip and the femoral head (ball) at the
top of the femur bone rotates within the curved surface of the acetabulum.

14, A total hip replacement replaces the body's natural joint with an artificial
one, usually made out of metal, plastic, or ceramic. A total hip replacement typically
consists of four separate components: (1) a femoral stem, (2) a femoral head, (3) an
acetabular liner, and (4) an acetabular shell. After the surgeon hollows out a patient's
femur bone, the metal femoral stem is implanted. The femoral head is usually a metal a or
ceramic ball that is fixed on top of the femoral stem. The femoral head forms the hip joint
that can rotate when it is placed inside a plastic or ceramic acetabular liner that is attached
to the interior portion of the metal acetabular shell comprised of metal on its outer surface.
When complete, the femoral stem anchors the femoral head that rotates within the
acetabular liner sitting inside the acetabular shell. Historically, femoral heads and stems
were not made with chrome and cobalt.

15. At all times material hereto, the Howmedica Defendants developed,
designed, tested, assembled, manufactured, packaged, labeled, prepared, distributed,
promoted, marketed, supplied, sold and/or warranted the Defective Devices either directly
or indirectly, to members of the general public throughout the United States in and the
State of Alaska, including to Plaintiff,

16. The Defective Devices are modular femoral hip replacement devices to be
used in total hip replacement surgery. They are indicated for patients requiring primary
total hip arthroplasty due to painful joint disease of the hip resulting from non-
inflammatory degenerative arthritis including osteoarthritis and avascular necrosis.
Venable v. Howmedica, et al

Case No, 3AN-19- CIV
Complaint

Exhibit A RagesRaae 6 of 19

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W. 3™ Avenue
Anchorage,
Alaska
99501-2001!
(907) 258-8750
FAX: (907) 258-
8751

 

 

17. As noted, the Defective Devices are critically different from most
traditional hip replacement products, as they are modular in nature, and made of a
Chromium/ Cobalt combination. A chrome cobalt femoral head which is placed on a
selected chrome cobalt femoral stem and then inserted into a Trident Cluster Acetabular
Shell, which has a liner.

18. The defective design and manufacture of the Defective Devices allows
fretting and corrosion to occur at the taper junctions between the femoral head and the
femoral stem of the hip replacement components. The fretting and corrosion allows metal
ions, including cobalt and chromium, to be released into the Surrounding tissues. The
fretting and corrosion and release of ions also manifest in increased cobalt and chromium
blood levels of the patient. These cobalt and chromium ions destroy surrounding tissue
and bone often causing pseudotumors and a condition called metallosis.

19, Prior to December of 2010, defendant Howmedica manufactured the
following components:

a. A Stryker Trident PSL Cluster Acetabular Shell size 62 mm Alpha code H
(Lot number 34350901; Reference No. 542-1 1-62H);

b. An Accolade TMZF Plus 127 Neck Angle V40 Hip stem size #4.5 (Lot
Number 24067601; Reference Number 6020-4535);

Cc. An Accolade LFIT Chrome Cobalt femoral Head 40 MM (Lot number
MJMJ11; Reference No 6260-9-040:;

d. A Trident X30 Polyethelene Insert 40MM (Lot number VHPMKA;
Reference No 623-00-40H;

Venable v. Howmedica, et al

Case No. 3AN-19- CIV

Complaint Exhibit A Bageshegg 7 of 19

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
BI} W. 3™ Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX; (907) 258-
8751

 

 

These components, hereinafter referred to as “Defective Products” were surgically
implanted in Robert Venable’s right hip by Dr. Douglas Vermillion at Alaska Regional
Hospital in Anchorage, Alaska on December 21, 2010.

19, Prior to December of 2012, defendant Howmedica manufactured the
following components:

a. An Accolade LFIT Chrome Cobalt femoral Head 40 MM+ 4 (Lot number
MJTO6D; Reference No 6260-9-240;

| This component, hereinafter referred to as “Defective Products” was surgically
implanted in Robert Venable’s right hip by Dr. Douglas Vermillion at Alaska Regional
Hospital in Anchorage, Alaska on December 18, 2012. He replaced the head that was
originally placed in December of 2010, as there was evidence of wear, He also added a
femoral cortical strut to Robert Venable’s hip.

21. Following both surgeries, Robert Venable followed his physician’ s orders,
and returned for follow up care as ordered.

22. On or about May 15, 2018, Robert Venable followed up with Dr. Steven
Tower of Tower Joint Replacement Clinic. He was experiencing significant pain in his
right hip, and was experiencing other symptoms of metallosis poisoning.

23. Lab testing of Robert Venable’s blood and urine showed the presence of
elevated Cobalt and Chromium, Additionally, radiology studies showed the presence of
pseudo tumors at the right hip implant site. He underwent PET scan testing which
demonstrated significant cerebral changes.

Venable v, Howmedica, et al

Case No, 3AN-19- CIV

Complaint Exhibit A Baga; Ragg 8 of 19

 
INGALDSON
FITZGERALD,
P.C.
Lawyers
813 W. 3" Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

24. On or about June 21, 2018 Robert Venable underwent a revision surgery
for his right hip, in which the Howmedica Chrome Cobalt head was replaced with a Delta
ceramic head. He underwent this surgery at Alaska Regional Hospital in Anchorage,
Alaska. His surgeon, Dr. Steven Tower, found signs of metallosis, which included black
corrosion debris, damaged hip ligaments, the presence of pseudo tumors and metal debris
at the hip/ neck junction.

25. The metallosis, corrosion debris, damaged hip ligaments, pseudo tumors
neuropathy, copriftive dysfunction and other damages, which necessitated a revision
surgery, were caused by the defective Howmedica hip components.

CAUSES OF ACTION

COUNT I
(Strict Liability, Defective Design and Failure to Warn)

26. Plaintiff incorporates by reference, paragraphs 1 through 25 above, as if

fully set forth herein.
27. At all times material hereto, Howmedica engaged in the business of
developing, testing, assembling, manufacturing, packaging, labeling, preparing,

distributing, marketing, retailing, supplying and/or selling the Defective Product and
through that conduct placed the Defective Product into the stream of commerce in the
State of Alaska.

28. On information and belief, the Defective Product was defective at the time

of its manufacturer and marketing.

Venable v, Howmedica, et al
Case No. 3AN-19-______ CIV

Complaint Exhibit A Rage eq8 9 of 19

 

 

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W. 3“ Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

29, The Defective Product was defectively designed and/or manufactured so
as to be unreasonably dangerous to consumers.

30. The Defective Product was intended for use in hip replacement procedures
for consumers. Mr. Venable became a consumer and relied upon the safety of the
manufacturing Defendant's product.

31. Howmedica failed to warn the public, including Plaintiff, of the risk of
suffering the type and manner of injuries suffered by Plaintiff, which risks and/or dangers
were known or should have been known to Howmedica.

32. Howmedica developed, tested, assembled, manufactured, packaged,
labeled, prepared, distributed, marketed, retailed, supplied and/or sold the Defective
Product, including the promotional materials, publicity and/or information to Plaintiffs,
including but not limited to, the information printed on the instructions for use, labeling
and/or packaging.

33. Defendants expected their Defective Product to reach, and it did in fact
reach, consumers in the State of Alaska, including Plaintiff, without substantial change in
its condition.

34, At all relevant times, the Defective Product (including the sales and
promotional materials) developed, tested, assembled, manufactured, packaged, labeled,
prepared, distributed, marketed, retailed, supplied, and/or sold by Howmedica were

defective including one or more of the following particulars:

Venable v. Howmedica, et al
Case No. 3AN-19- CIV

Complaint Exhibit A Page Papgel 0 of 19

 

 

 
INGALDSON
FITZGERALD,
PC.
Lawyers
B13 W. 3™ Avenue
' Anchorage,
{ Alaska
99501-2001!
(907) 258-8750
FAX; (907) 248-
8751

 

a. Howmedica's Defective Product contained unreasonably dangerous
design defects and were not reasonably safe as intended to be used, subjecting Plaintiff to
risks which exceeded the benefits of the device;

b. Howmedica's Defective Product was defective in design and
formulation, making use of the product more dangerous than the ordinary consumer
would expect;

c. Howmedica's Defective Product contained insufficient and/or
incorrect warnings to alert consumers and users, including Plaintiff, of adverse effects

and risks thereto;

d. Howmedica's Defective Product was not safe for its intended use;
e. Howmedica's Defective Product was inadequately tested;
f, Howmedica's Defective Product was not accompanied by adequate

instructions and/or warnings to fully apprize the implanting and/or prescribing physicians
as well as the ultimate consumers, including Plaintiff, of the full nature or extent of the
tisks and side effects associated with its use.

35, Howmedica knew and intended that its Defective Product would be
purchased from Howmedica by members of the general public and would be used by such
purchasers without any inspection for defects, and would rely upon the representations
made by Howmedica on the product label, and in other promotional and sales materials.

36, At the time of manufacture and sale to Plaintiff, the Defective Product
was unsafe and defective to consumers using the product for its advertised purposes and
Venable v. Howmedica, et al

Case No. 3AN-19-__s CIV

Complaint Exhibit A Page Bag@g! 1 of 19

 

 
INGALDSON
FITZGERALD,
P.C.
Lawyers
813 W. 3" Avenue
| Anchorage,
I Alaska
99501-2001
(907) 258-8750
FAX; (907) 258-
8751

 

in a reasonably foreseeable manner, in that it posed an unreasonably high risk of serious
injury to consumers, which information was concealed by Howmedica.

37, Prior to the manufacturing, sale and distribution of the Defective Product,
Howmedica knew, or was reckless in not knowing, that the product was in a defective
condition and that those who were implanted with such device were at an unreasonable
risk of experiencing injury.

38. Plaintiff used the device for its intended purpose.

39, Plaintiff could not have discovered any defect in the Defective Product or
accompanying sales and promotional materials through the exercise of due care.

40. Howmedica as a manufacturer, marketer, retailer, distributor and seller of
the Defective Product and like products is held to the level of knowledge of an expert in
the field.

41. Plaintiff did not have substantially the same knowledge, as an adequate
warning from Howmedica should have communicated.

42. As a direct and proximate result of Howmedica placing the Defective
Products into the stream of commerce, Plaintiff Robert Venable has suffered and
continues to suffer both injuries and damages in the State of Alaska, including but not
limited to: past, present, and future physical and mental pain and suffering; and past,

present and future medical, hospital, monitoring, and rehabilitative expenses.

COUNT II
(Breach of Express and Implied Warranties)

Venable v, Howmedica, et al
Case No. 3AN-19- CIV
Complaint

Exhibit A Page. Rage i? of 19

 

 
INGALDSON
FITZGERALD,
PC.
Lawyers
813 W, 3“ Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

43. Plaintiff incorporates by reference, paragraphs | through 42 above, as if
fully set forth herein.

44, At the time and place of the sale, distribution and supply of the Defective
Product to Plaintiff, Howmedica expressly represented and warranted that its product was
safe, and impliedly warranted that the product was reasonably fit for its intended purpose
and was of marketable quality.

45. | Howmedica's Defective Product was unfit and unsafe for use by users as
it posed an unreasonable and extreme risk of injury to persons using said product, and

accordingly Howmedica breached both express and implied warranties.

COUNT DiI
(NEGLIGENCE)

46. _ Plaintiff incorporates by reference, paragraphs 1 through 45 above, as if
fully set forth herein.
47, Howmedica was under a duty to use reasonable care in the design,
manufacture, and the provision of warnings accompanying the Defective Products.

48. Howmedica was under a duty of care in the distribution and sale of its
Defective Products so that they would be reasonably safe for their intended use.

49. | Howmedica breached this duty by, among other things:

a, Failing to exercise care in designing, developing, manufacturing,

retailing, distributing and Selling its Defective Products so as to avoid the above risks to

individuals using the product;

Venable v. Howmedica, et al
Case No. 3AN-19-__ ss CIV
Complaint

Exhibit A Page Page1$3 of 19

 

 

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W.3" Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

 

b. Failing to include adequate warnings with its Defective Products
which would alert Plaintiffs and other consumers to its potential risks and serious side
effects;

c. Failing to adequately and properly test its Defective Products
before placing them into the stream of commerce;

d, Failing to conduct sufficient testing on its Defective Products,
which if properly performed, would have shown that the products had serious side effects,
including, but not limited to, loosening and causing pain and discomfort in the hip;

e. Failing to provide adequate post-marketing wamings or
instructions after Howmedica knew, or should have known, of the significant risks of
injuries and events from the use of the Defective Products.

50. As a direct and proximate result of Howmedica’s negligence, plaintiffs
sustained injuries and damages which will be proven with more specificity at trial.

COUNT IV
(MISREPRESENTATION)

51. Plaintiff incorporates by reference, paragraphs 1 through 50 above, as if
fully set forth herein.

52. At all relevant times, Howmedica represented to Plaintiff directly and/or
through their agents, servants and representatives, that the Defective Products were fit for
intended uses and would otherwise benefit users.

53. | Howmedica made such representations, knowing they were false and that

Plaintiffs would rely upon same.

Venable v. Hawmedica, et al
Case No. 3AN-19-___ ss CIV

Complaint Exhibit A Page Page} of 19

 
INGALDSON
FITZGERALD,
B.C,
Lawyers
813 W. 3" Avenue
j Anchorage,
| Alaska
99501-2001!
(907) 258-8750
FAX: (907) 258-
8751

 

 

54, Mr, Venable did, in fact, rely upon Howmedica's representation to his
detriment.

55. Mr. Venable’s reliance upon such statements was reasonable.

56. As a direct and proximate result of Howmedica's misrepresentations,
plaintiff suffered injuries and damages which will be proven with more specificity at trial.
COUNT V
(THE ALASKA UNFAIR TRADE PRACTICES
AND CONSUMBER PROTECTION ACT)

57. Plaintiff incorporates by reference, paragraphs 1 through 56 above, as if
fully set forth herein.

58. At the time Howmedica manufactured, designed, marketed, sold and
distributed the Defective Device for use by Plaintiff, Howmedica knew or should have
known of the use for which the Defective Devices were intended and the serious risks and
dangers associated with such use of the Defective Devices.

59. Howmedica owed a duty to treating physicians and to the ultimate end-users
of the Defective Devices, including Plaintiff, to accurately and truthfully represent the
characteristics, ingredients, uses, benefits, quality, standards and/or risks of the Defective
Devices.

60. Howmedica breached that duty by misrepresenting the characteristics,
ingredients, uses, benefits, quality, standards and/or risks of the Defective Devices.

61. Howmedica’s misrepresentations were unfair methods of competition
and/or unfair or deceptive acts or practices, and a breach of the Alaska Unfair Trade
Venable v. Howmedica, et al

Case No. 3AN-19- CIV

Complaint Exhibit A Page. Page rp of 19

 
INGALDSON
FITZGERALD,
P.C,
Lawyers
813 W, 3” Avenue
| Anchorage,
| Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

Practices and Consumer Protection Act (“UTPA) as set forth, without limit, in AS §
45.50.471(b)(4), (6), (11) and (12).

62. As a direct and proximate result of Howmedica’s wrongful conduct,
Plaintiff sustained and will continue to sustain severe physical injuries, severe emotional
distress, mental anguish, economic losses, and other damages for which she is entitled to
compensatory damages in an amount to be proven at trial.

63. As a direct and proximate result of Howmedica' s breach of obligations
ander the UTPA, Plaintiff is entitled to recover treble damages. See AS § 45.50, 531(a).

64. As a direct and proximate result of Howmedica’s breach of obligations
under the UTPA, Plaintiff is entitled to recover actual attorney’s fees. See AS §
45.50.537(a).

65. The cause of action set forth in this Count is not preempted by 21 U.S.C. §
360k because the violations alleged are all based on an exclusively federal statutory and
regulatory set of requirements which include no “requirement which is different from, or
in addition to, any requirement applicable under” the Act and regulations promulgated
thereunder. See Bausch v.Howmedica, 630 F.3d 546, 556 (7th Cir. 2010) (claims for
negligence and strict products liability relating to a Class HI medical device were not
expressly preempted by federal law to the extent they were based on the defendants’
violations of federal law). As such, the claims set forth in this cause of action contain

requirements that are parallel to the Act and regulations promulgated thereunder.

Venable v. Hawmedica, et al
Case No. 3AN-19- CIV

Complaint Exhibit A Page Pagert6 of 19

 

 
INGALDSON
FITZGERALD,
P.C.
Lawyers
813 W. 3” Avenue
Anchorage,
Alaska
99501-2001
(907) 258-8750
FAX: (907) 258-
8751

 

 

COUNT VI
(PUNITIVE DAMAGES)

66. Plaintiff incorporates by reference, paragraphs 1 through 65 above, as if
fully set forth herein.

67. Prior to the manufacturing, sale and distribution of the Defective Products,
Howmedica knew, or was reckless in not knowing, that the products were in a defective
condition and that those who were implanted with such devices were at an unreasonable
risk of experiencing injury. Howmedica through its officers; directors and managing”
agents, had notice and knowledge from several sources, prior to the date of marketing and
sale of the Defective Products to Mr. Venable, that the products presented a substantial
and unreasonable risk of harm to the consumer, including Mr. Venable, and as such said
consumers were unreasonably subjected to risk of injury from the use of those products,

68. Despite such knowledge, Howmedica, through its officers, directors and
managing agents, knowingly and deliberately failed to remedy the known defects in its
product and failed to warn the public, including Mr. Venable, of the serious risk of injury
occasioned by the defects inherent in the Defective Products.

69. Upon information and belief, Howmedica's failure to notify the public,
including Mr. Venable was for the purpose of increasing sales and enhancing their profits
and Howmedica intentionally proceeded with manufacturing, selling and marketing of
the Defective Products knowing that persons would be exposed to serious potential

danger, in order to advance their own pecuniary interests.

Venable v. Howmedica, et al
Case No. 3AN-19- CIV

Complaint Exhibit A Pegg: Page (7 of 19

 
INGALDSON
FITZGERALD,
P.C.
Lawyers
B13 W. 3” Avenue
Anchorage,
Alaska
99501-2001]
(907) 258-8750
FAX: (907) 258-
8751

 

70. The actions of Howmedica as noted herein were outrageous and
demonstrated reckless indifference to the welfare of the intended users of the Defective
Products, and was done so as to profit its own self-interests and as such warrant exemplary

damages.

WHEREFORE, Plaintiff prays for the following relief:
1, For a judgment against Defendant Howmedica and in favor of plaintiffs,
and in an amount in excess of $100,000, the eae amount to be proven at trial;
iz For prejudgment interest, punitive damages, costs and attorney's fees; and
3. For such other and further relief as this court deems just and equitable.

RESPECTFULLY SUBMITTED this 4th day of April, 2019.

INGALDSON FITZGERALD, P.C.
Attorneys for )/

Diehl

Peter A. Sandb
ABA No. 0611 (0B

F:AW\5283.001 \Pleadings\Complaint Venable.docx

Venable v. Howmedica, et al
Case No, 3AN-19- CIV

Complaint Exhibit A Pega: Rage (8 of 19

 

 
 

 

aT

PAE Eft Le LYE fa ttf t yet

Amu

7010 1060 go000 4955 ¢ee2hl

INGALDSON FITZGERALD, P.C.
LAWYERS

813 West Third Avenue
Anchorage, Alaska 99501-2001

 

Howmedica Osteonics Corp.

2825 Airview Blvd.
Kalamazoo, Michigan 49002

 

Exhibit A Page Page 19 of 19
